DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 06/10/2020.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 14-16 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the phrase “wherein the auxiliary pressure device” appears to be a typographical error and should be written as “wherein the pressure auxiliary device”.
Regarding claim 14, the phrase “of at least packaging station” appears to be a typographical error and should be written as “of at least one packaging station”.
Regarding claim 15, the phrase “the pump is” appears to be a typographical error and should be written as “the vacuum pump is”.
Regarding claim 16, the phrase “the pump is” appears to be a typographical error and should be written as “the vacuum pump is”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the phrase “comprising: a plurality of packaging stations … a vacuum pump … a first circuit … at least one pressure auxiliary device … at least one second circuit” renders claim 1 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “comprising: a plurality of packaging stations … a vacuum 
Regarding claim 3, the phrase “comprises: a primary line … a plurality of secondary lines” renders claim 3 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “comprises: a primary line … and a plurality of secondary lines”.
Regarding claim 4, the phrase “comprises: a primary line … a plurality of secondary lines” renders claim 4 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “comprises: a primary line … and a plurality of secondary lines”.
Regarding claim 5, the phrase “wherein the third circuit is configured to put the primary line of the first circuit” renders claim 5 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 5 is dependent of claim 4 which is dependent of claim 1.  Neither claims 1 nor 4 disclose a third circuit and disclose the first circuit comprises a primary line.  For examining purposes, the phrase is interpreted as “the first circuit comprises: a primary line in common to the plurality of packaging stations; and a plurality of secondary lines, each of which connects the primary line of the first circuit to a respective one of the packaging stations, wherein the plant further comprises a third fluid circuit, and wherein the third circuit”.
Regarding claim 7, the phrase “at least one between: a passage condition … a closure condition” renders claim 7 vague and indefinite because it is unclear if list is 
Regarding claim 8, the phrase “consisting of: a vacuum pump; a reservoir … a section” renders claim 8 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “consisting of: a vacuum pump; a reservoir … and a section”.
Regarding claim 9, the phrases “exhibits: at least one upper tool, at least one lower tool”, “to define: at least one distal position … at least one approached position”, and “insert or remove: at least one support … at least one closing film” renders claim 9 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “exhibits: at least one upper tool, and at least one lower tool”, “to define: at least one distal position … and at least one approached position”, and “insert or remove: at least one support … and at least one closing film”
Regarding claim 11, the phrase “wherein the upper and lower tools of each packaging stations are connected to the primary line” renders claim 11 vague and indefinite because it is unclear how the primary line of the second line is connected to both the upper and lower tools.  Claim 11 only disclose a branch connecting the upper tool to the primary line.  Claim 11 does not disclose an element to connect the lower tool 
Regarding claim 13, the phrase “to the control valve of the third circuit” renders claim 13 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 13 is dependent of claims 12, 7 and 1.  Neither claims 1, 7, nor 12 disclose a third circuit.  For examining purposes, the phrase is interpreted as “the plant further comprises a third fluid circuit, wherein the control unit”.
Regarding claim 15, the phrase “wherein: the vacuum pump … the pressure auxiliary device” renders claim 15 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “wherein: the vacuum pump … and the pressure auxiliary device”.
Regarding claim 15, the phrase “with at least one first packaging station” also renders claim 15 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 15 is indirectly dependent of claim 1 and claim 1 discloses a plurality of packaging stations.  Claim 1 does not disclose a plurality of first packaging station or a plurality of second packaging stations.  For examining purposes, the phrase is interpreted as “with a first packaging station of the plurality of packaging stations … a second packaging station of the plurality of packaging stations”.
Regarding claim 17, the phrase “to determine a passage of a gas from the pressure auxiliary device to said packaging station” renders claim and indefinite because the feature appears to contradict a prior feature.  Claim 17 is indirectly 
Claims 2, 6, 10, 12, 14, and 16 are dependent of claim 1 and include all the same limitations.
Regarding claim 18, the phrase “method comprising: suctioning … putting” renders claim 18 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “method comprising: suctioning … and putting”.
Regarding claim 18, the phrase “inside at least one first packaging station … with at least one second packaging station” also renders claim 18 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 18 refers to the plant of claim 1 and claim 1 discloses a plurality of packaging stations.  Claim 1 does not disclose a plurality of first packaging station or a plurality of second packaging stations.  For examining purposes, the phrase is interpreted as “inside a first packaging station of the plurality of packaging stations … with a second packaging station of the plurality of packaging stations”.
Regarding claim 20, the phrase “further comprises: putting a second packaging station … putting a second packaging station … putting the vacuum pump” renders claim 20 vague and indefinite because it is unclear if list is compete.  When presenting a list, the last item in said list should be preceded by the word “and” to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “further comprises: putting a second packaging station … putting a second packaging station … and putting the vacuum pump”.
Regarding claim 20, the phrase “further comprises: putting a second packaging station … in fluid communication with the vacuum pump … putting a second packaging station … in fluid communication with the pressure auxiliary device” also renders claim 20 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  Claim 20 is dependent of claim 18 and claim 18 discloses putting the pressure auxiliary device in fluid communication with a second packaging station.  It is unclear if the second packaging station of claim 18 is the same or different from the second packaging station of claim 20.  For examining purposes, the phrase is interpreted as “further comprises: putting the second packaging station … in fluid communication with the vacuum pump … putting the second packaging station … in fluid communication with the pressure auxiliary device”.
Claim 19 is dependent of claim 18 and include all the same limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kuethe (5155969) in view of reference Xia et al. (7341078).
Regarding claim 1, Kuethe discloses a plant (10) for vacuum packaging products, said plant (10) comprising:
a plurality of packaging stations (36, 38, 40, 42) distinct from each other, and configured to separately perform vacuum packaging of products (80);
a vacuum pump (column 7 lines 5-7); and
a first circuit (116, 118, 120, 122, 124, 126, 128, 130, 132) configured to put said vacuum pump (column 7 lines 5-7) in fluid communication with said packaging stations (36, 38, 40, 42).
(Figure 1-2 and Column 5 lines 12-15, 51-68, Column 7 lines 5-7, 28-36)
However, Kuethe does not disclose at least one pressure auxiliary device and at least one second circuit.
Xia et al. disclose a system comprising: a vacuum chamber (28); a vacuum pump (50); an auxiliary device (52), and valves (58, 60) between the vacuum pump and auxiliary device respectively and the vacuum chamber (28), wherein the vacuum pump 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the plant of Kuethe by incorporating the auxiliary device and valves as taught by Xia et al., since column 2 lines 64-66 of Xia et al. states such a modification would reduce the amount of time to reach the required vacuum level.
When modifying Kuethe in view of Xia et al., the plant is interpreted to comprise a second circuit in order for the auxiliary device to be connected to each of the packaging stations in parallel with the vacuum pump. 
Regarding claim 3, Kuethe modified by Xia et al. disclose the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) comprises:
a primary line (Kuethe – 132) in common to the plurality of packaging stations (Kuethe – 36, 38, 40, 42);
a plurality of secondary lines (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130), each of which connect the primary line (Kuethe – 132) of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) to a respective one of the packaging stations (Kuethe – 36, 38, 40, 42).
(Kuethe – Figure 2 and Column 7 lines 28-36)
Regarding claim 4, Kuethe modified by Xia et al. disclose the second circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) comprises:
a primary line (Kuethe – 132) in common to the plurality of packaging stations (Kuethe – 36, 38, 40, 42);

(Kuethe – Figure 2 and Column 7 lines 28-36) (Xia et al. – Figure 1)
Regarding claim 6, Kuethe modified by Xia et al. disclose the secondary line of the first circuit is connected in parallel to the secondary line of the second circuit. (Kuethe – Figure 2 and Column 7 lines 28-36) (Xia et al. – Figure 1)
Regarding claim 7, Kuethe modified by Xia et al. disclose a plurality of control valves (Xia et al. – 60), wherein each of the plurality of control valves are configured to define, independently from each other, at least one between:
a passage condition wherein the control valve (Xia et al. – 60) enables the fluid to pass; and
a closure condition wherein the control valve (Xia et al. – 60) interdicts the passage of the fluid.
(Xia et al. – Column 5 lines 34-37)
Regarding claim 8, Kuethe modified by Xia et al. disclose the pressure auxiliary device comprises at least one selected in the group consisting of:
a vacuum pump;
a reservoir configured to house a fluid having a pressure less than an atmospheric pressure measured at 20°C; and
a section of the second circuit itself.
(Xia et al. – Column 5 lines 25-40)
Regarding claim 9, Kuethe modified by Xia et al. disclose each packaging station (Kuethe – 36, 38, 40, 42) comprises:
at least one upper tool (Kuethe – 44, 46, 48, 50); and
at least one lower tool (Kuethe – 52, 54, 56, 58),
wherein said upper (Kuethe – 44, 46, 48, 50) and lower (Kuethe – 52, 54, 56, 58) tools being configured to define:
at least one distal position wherein the upper (Kuethe – 44, 46, 48, 50) and lower (Kuethe – 52, 54, 56, 58) tools are distanced from each other in order to enable to insert or remove:
at least one support (Kuethe – 25, 26) supporting at least one product (Kuethe – 80); and
at least one closing film (Kuethe – 35); and
at least one approached position wherein the upper (Kuethe – 44, 46, 48, 50) and lower (Kuethe – 52, 54, 56, 58) tools are engaged with each other to define a fluid-tight inner chamber adapted to house the at least one support (Kuethe – 25, 26) and at least a portion of the closing film (Kuethe – 35),
wherein, in the approached position, the upper (Kuethe – 44, 46, 48, 50) and lower (Kuethe – 52, 54, 56, 58) tools are configured to engage the closing film (Kuethe – 35) with the support to define the package for the product (Kuethe – 80).
(Kuethe – Figure 5 and Column 5 lines 51-68, Column 6 lines 50-53)
Regarding claim 10, Kuethe modified by Xia et al. disclose the upper (Kuethe – 44, 46, 48, 50) and lower (Kuethe – 52, 54, 56, 58) tools of each packaging station (Kuethe – 36, 38, 40, 42) are connected to the primary line (Kuethe – 132) of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) by a respective secondary line (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130) of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) itself, wherein each secondary line (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130) of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) comprises:
a first branch (Kuethe – 116, 118, 120, 122) connecting the upper tool (Kuethe – 44, 46, 48, 50) to the primary line (Kuethe – 132) of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132); and
a second branch (Kuethe – 124, 126, 128, 130) distinct form the first branch, connecting the lower tool (Kuethe – 52, 54, 56, 58) to the primary line (Kuethe – 132) of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132),
wherein each of said first (Kuethe – 116, 118, 120, 122) and second (Kuethe – 124, 126, 128, 130) branches comprising a respective control valve (Xia et al. – 60) configured to enable or interdict the fluid communication between the primary line (Kuethe – 132) of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) and the respective lower (Kuethe – 52, 54, 56, 58) or upper (Kuethe – 44, 46, 48, 50).
(Kuethe – Figure 1 and Column 7 lines 28-36)
(Xia et al. – Column 5 lines 25-40)
Regarding claim 11, Kuethe modified by Xia et al. disclose the upper (Kuethe – 44, 46, 48, 50) and lower (Kuethe – 52, 54, 56, 58) tools of each packaging station (Kuethe – 36, 38, 40, 42) are connected to the primary line (Kuethe – 132) of the second circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) by at least one secondary line (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130) of the second circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) itself, wherein each secondary line (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130) of the second circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132) comprises at least one branch (Kuethe – 116, 118, 120, 122) connecting the upper tool (Kuethe – 44, 46, 48, 50) to the primary line (Kuethe – 132) of the second circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132). (Kuethe – Figure 1 and Column 7 lines 28-36) (Xia et al. – Figure 1 and Column 5 lines 25-40)
Regarding claim 18, Kuethe modified by Xia et al. disclose a method of packaging products using the plant of claim 1, said method comprising:
suctioning, by the vacuum pump, inside at least one first packaging station (Kuethe – 36) to define a pressure less than an atmospheric pressure measured at 20°C through the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132); and
putting the at least one pressure auxiliary device (Xia et al. – 52) in fluid communication with at least one second packaging station (Kuethe – 38) distinct form said at least one first packaging station (Kuethe – 36),
wherein said at least one second packaging station (Kuethe – 38) initially exhibits a pressure greater than a pressure present inside the pressure 
(Kuethe – Column 6 lines 50-53)
(Xia et al. – Column 5 lines 25-40)
Regarding claim 19, Kuethe modified by Xia et al. disclose the step of packaging in at least one of said packaging station (Kuethe – 36, 38, 40, 42), wherein said packaging step comprises:
disposing the upper (Kuethe – 44, 46, 48, 50) and lower (Kuethe – 52, 54, 56, 58) tools of the at least one of said packaging station (Kuethe – 36, 38, 40, 42) in the approached position in order to define the fluid-tight inner chamber in which a closing film (Kuethe – 35) and a support (Kuethe – 25, 26) supporting a product (Kuethe – 80) are housed;
defining inside said inner chamber a pressure less than an atmospheric pressure measured at 20°C; and
constraining said closing film (Kuethe – 35) to the support in order to make a fluid-tight vacuum packaging housing the product (Kuethe – 80).
(Kuethe – Column 7 lines 65-68 through Column 8 lines 1-14)

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kuethe (5155969) in view of reference Xia et al. (7341078) as applied to claims 1 and 19 respectively, and further in view of reference Zucchini (2016/0185473).
Regarding claim 2, Kuethe modified by Xia et al. disclose the claimed invention as stated above but do not disclose a third fluid circuit.
Zucchini disclose a fluid pump assembly (6) comprising: a vacuum pump (G1); an auxiliary device (G2); a first circuit (V1); and a second circuit (V2), wherein the first circuit (V1) connects the vacuum pump (G1) and the auxiliary device (G2) to the vacuum chamber (3) in parallel, and wherein the third circuit (V2) connects the vacuum pump to the auxiliary device (G2). (Figure 4 and Page 4 paragraphs 58-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified plant of Kuethe in view of Xia et al. by incorporating the third circuit as taught by Zucchini, since page 1 paragraph 14 of Zucchini states such a modification would allow for rapid generation of vacuum and generation of a very low vacuum pressure.
Regarding claim 20, Kuethe modified by Xia et al. and Zucchini disclose the steps of:
putting the second packaging station (Kuethe – 38), distinct from the first packaging station (Kuethe – 36), in fluid communication with the vacuum pump (Xia et al. – 50) through the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132);
putting the second packaging station (Kuethe – 38), distinct from the first packaging station (Kuethe – 36), in fluid communication with the pressure auxiliary device (Xia et al. – 52) through the second circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132); and

(Xia et al. – Figure 1 and Column 5 lines 25-40)
(Zuuchini – Page 4 paragraphs 58-61)

Claims 12, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Kuethe (5155969) in view of reference Xia et al. (7341078) as applied to claim 7 above, and further in view of reference Arasteh (5080146).
Regarding claim 12, Kuethe discloses a control unit (61) configured to control the movement of the movement of the upper tool (44, 46, 48, 50) relative to the lower tool (52, 54, 56, 58). (Column 5 lines 63-68)
However, Kuethe modified by Xia et al. do not disclose the control unit is connected to the plurality of control valves.
Arasteh discloses a system comprising: a vacuum chamber (42); control unit (60); a control valve (58, 62); and a plurality of pressure sensors (57, 57’), wherein the pressure sensors (57, 57’) are configured to determine the pressure within the circuit (48) and the vacuum chamber (42), and wherein the control unit (60) controls the control valve based on the signal from the pressure sensors (57, 57’). (Figure 3 and Column 4 lines 49-53, Column 5 lines 4-7)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the plant of Kuethe by incorporating the pressure sensors and having the control unit connected to 
Regarding claim 14, Kuethe modified by Xia et al. and Arasteh disclose at least one detecting sensor configured to emit at least one signal representative of at least one parameter comprising at least one among:
a pressure present in the inner chamber of at least one packaging station (Kuethe – 36, 38, 40, 42);
a pressure of the first circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132); and
a pressure of the second circuit (Kuethe – 116, 118, 120, 122, 124, 126, 128, 130, 132).
(Arasteh – Figure 3 and Column 4 lines 49-53, Column 5 lines 4-7)
Regarding claim 15, Kuethe modified by Xia et al. and Arasteh disclose the control unit (Kuethe – 61) is configured to command the plurality of control valves (Xia et al. – 60) between the passage condition and the closure condition to define a first work condition, wherein:
the vacuum pump (Xia et al. – 50) is in fluid communication with a first packaging station (Kuethe – 36) of the plurality of packaging stations (Kuethe – 36, 38, 40, 42) and is configured to define, in the inner chamber of said first packaging station (Kuethe – 36), a pressure less than atmospheric pressure measured at 20°C; and

define, in the inner chamber of the second packaging station (Kuethe – 38), a pressure less than the atmospheric pressure measured at 20°C, or
define, inside a volume comprised between a closing film (Kueth – 35) and the upper tool (Kuethe – 44, 46, 48, 50), a pressure less than the atmospheric pressure measured at 20°C.
(Xia et al. – Column 5 lines 34-44)
(Arasteh – Column 4 lines 49-53, Column 5 lines 4-7)
Regarding claim 17, Kuethe modified by Xia et al. and Arasteh disclose the control unit (Kuethe – 61) is configured to command the plurality of control valves (Xia et al. – 60) between the passage condition and the closure condition to define a third work condition, wherein:
at least one packaging station (Kuethe – 36, 38, 40, 42) exhibits a pressure, at the respective inner chamber, higher than a pressure inside the pressure auxiliary device (Xia et al. – 52); and
said packaging station (Kuethe – 36, 38, 40, 42) being put in fluid communication with said pressure auxiliary device (Xia et al. – 52) to determine a suction of a gas from the packaging station to said pressure auxiliary device (Xia et al. – 52).
(Xia et al. – Column 5 lines 34-44)


Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kuethe (5155969) in view of references Xia et al. (7341078) and Arasteh (5080146) as applied to claim 12 above, and further in view of reference Zucchini (2016/0185473).
Regarding claim 13, Kuethe modified by Xia et al. and Arasteh disclose the claimed invention as stated above but do not disclose a third circuit.
Zucchini disclose a fluid pump assembly (6) comprising: a vacuum pump (G1); an auxiliary device (G2); a first circuit (V1); and a second circuit (V2), wherein the first circuit (V1) connects the vacuum pump (G1) and the auxiliary device (G2) to the vacuum chamber (3) in parallel, and wherein the third circuit (V2) connects the vacuum pump to the auxiliary device (G2). (Figure 4 and Page 4 paragraphs 58-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified plant of Kuethe in view of Xia et al. by incorporating the third circuit as taught by Zucchini, since page 1 paragraph 14 of Zucchini states such a modification would allow for rapid generation of vacuum and generation of a very low vacuum pressure.
Regarding claim 16, Kuethe modified by Xia et al., Arasteh, and Zuuchini disclose the control unit (Kuethe – 61) is configured to command the plurality of control valves (Xia et al. – 60) between the passage condition and the closure condition to in order to define a second work condition wherein the vacuum pump (Xia et al. – 50) is in fluid communication with the pressure auxiliary device (Xia et al. – 52) to define inside 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is considered to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the feature the first circuit comprising a primary line and plurality of secondary lines, the second circuit comprising a primary line and a plurality of secondary lines, wherein a third circuit is configured to put the primary line of the first circuit in fluid communication with the primary line of the second circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 22, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731